Citation Nr: 1828398	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  10-08 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral ankle condition, as secondary to the service-connected disability of chronic right knee strain. 

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right hip condition, as secondary to the service-connected disability of chronic right knee strain. 

3. Entitlement to service connection for a right elbow disability. 

4. Entitlement to service connection for a right hand disability. 

5. Entitlement to service connection for residuals of a right shoulder injury/right shoulder disorder. 

6. Entitlement to service connection for mild degenerative joint disease (DJD), lumbar spine with spondylosis. 

7.  Entitlement to compensation under 38 U.S.C. § 1151 for diabetes melIitus.

8.  Entitlement to service connection for a bilateral ankle condition, as secondary to the service-connected right knee disability.

9.  Entitlement to service connection for a right hip condition, as secondary to the service-connected right knee disability.

10.  Whether new and material evidence has been received to reopen the previously denied claim of service connection for plasmacytoma (also claimed as multiple myeloma).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from January 1978 to November 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from various rating determinations of several Reginal Offices (RO) of the Department of Veterans Affairs (VA).

This matter was previously before the Board in May 2014, at which time the issues of whether new and material evidence had been received to reopen a claim of service connection for a bilateral ankle condition as secondary to the service-connected right knee disability; whether new and material evidence had been received to reopen a claim of service connection for a right hip condition as secondary to the service-connected right knee disability; entitlement to service connection for mild degenerative joint disease, lumbar spine with spondylosis; and entitlement to compensation under 38 U.S.C. § 1151 for diabetes mellitus, type I were remanded for the issuance of a statement of the case.  The statement of the case was issued and the Veteran perfected his appeal on these issues.  As such, they are currently before the Board.  

Despite determinations reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in January 2018.  A transcript of the hearing is of record.  

In an April 2013 rating determination, the RO denied service connection for plasmacytoma (also claimed as multiple myeloma) on a new and material basis.  In a May 2013 statement in support of claim, the Veteran noted the denial and submitted additional evidence asking that his claim be reconsidered.  The Board accepts this statement as a notice of disagreement.  Moreover, the letter was submitted from the Veteran's representative under a letter marked notice of disagreement.  To date, a statement of the case has not been issued by the RO.  As such, this issue must be remanded for the issuance of a SOC.

The newly reopened claims of service connection for a right hip condition, as secondary to the service-connected right knee disability, and service connection for a bilateral ankle condition, as secondary to the service-connected right knee disability, as well as the claim of service connection for degenerative joint disease of the lumbar spine, lumbar spine with spondylosis; the claim of entitlement to compensation under 38 U.S.C. § 1151 for DM, and the issue of whether new and material evidence has been received to reopen the previously denied claim of service connection for plasmacytoma (also claimed as multiple myeloma) are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC) in Washington, DC.  

At his January 2018 hearing, the Veteran raised the issue of service connection for DM as secondary to medications taken for his service-connected PTSD.  Effective March 24, 2015, VA amended its rules as to what constitutes a claim for benefits; claims are now required to be submitted on a specific claim form, prescribed by the Secretary, and available online or at the local RO.  Therefore, the Board cannot assume jurisdiction of this issue.  


FINDINGS OF FACT

1.  The RO denied service connection for a bilateral ankle disorder in an October 2009 rating determination.  The Veteran was notified of this decision that same month and did not appeal nor was evidence received within a year of the decision which would have allowed the claim to remain open.  

2.  Evidence received since the decision denying service connection for a bilateral ankle disorder raises a reasonable possibility of substantiating the claim.

3.  The RO denied service connection for a right hip disorder in an October 2009 rating determination.  The Veteran was notified of this decision that same month and did not appeal nor was evidence received within a year of the decision which would have allowed the claim to remain open.  

4.  Evidence received since the decision denying service connection for a right hip disorder raises a reasonable possibility of substantiating the claim.

5.  Any current right shoulder disorder, to include degenerative joint disease, is not of service origin.

6.  Any current right elbow disorder, to include degenerative joint disease, is not of service origin.

7.  Any current right hand disorder, to include degenerative joint disease, is not of service origin.


CONCLUSIONS OF LAW

1.  The October 2009 rating determination denying service connection for a bilateral ankle disorder is final.  38 U.S.C. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2017).

2.  New and material evidence sufficient to reopen the claim of service connection for a bilateral ankle disorder has been received.  38 U.S.C. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2017).

3.  The October 2009 rating determination denying service connection for a right hip disorder is final.  38 U.S.C. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2017).

4.  New and material evidence sufficient to reopen the claim of service connection for a right hip disorder has been received.  38 U.S.C. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2017).

5.  The criteria for service connection for a right shoulder disorder, to include degenerative joint disease, have not been met.  38 U.S.C. §§ 1101, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

6.  The criteria for service connection for a right elbow disorder, to include degenerative joint disease, have not been met.  38 U.S.C. §§ 1101, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

7.  The criteria for service connection for a right hand disorder, to include degenerative joint disease, have not been met.  38 U.S.C. §§ 1101, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

New and Material

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

Evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence must be both new and material; if the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If the Board determines that the evidence submitted is new and material, it must reopen the case and evaluate the appellant's claim in light of all the evidence.  Justus, 3 Vet. App. at 512.

The Court has elaborated that material evidence is: (1) evidence on an element where the claimant initially failed to submit any competent evidence; (2) evidence on an element where the previously submitted evidence was found to be insufficient; (3) evidence on an element where the appellant did not have to submit evidence until a decision of the Secretary determined that an evidentiary presumption had been rebutted; or (4) some combination or variation of the above three situations.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

Further, RO decisions become final "only after the period for appeal has run," and "[a]ny interim submissions before finality must be considered by the VA as part of the original claim."  Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  If new and material evidence is received within one year after the date of mailing of an RO decision, it may be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period that prevents an initial determination from becoming final."  King v. Shinseki, 23 Vet. App. 464, 466-67 (2010). 

When VA fails to consider new and material evidence submitted within the one-year appeal period pursuant to § 3.156(b), and that evidence establishes entitlement to the benefit sought, the underlying RO decision does not become final.  Young v. Shinseki, 22 Vet. App. 461, 466 (2009); see also Buie v. Shinseki, 24 Vet. App. 242, 252 (2011) (remanding for the Board to consider the application of 38 C.F.R. § 3.156(b) and whether the regional office correctly viewed the statements in question "as new claims"). 

In Buie, the Court explained that, when statements are received within one year of the rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b).  Id.  

Right Hip Condition

The RO denied service connection for a right hip disorder in an October 2009 rating determination.  In denying service connection, the RO noted that service treatment records did not show he was treated during military service for a right hip condition.  It observed that the Veteran had claimed service connection for a right hip condition as secondary to the right knee.  It noted that VA treatment records disclosed that he had complaints of joint pain in various locations.  The RO reported that the medical evidence associated the complaint of joint pain with a diagnosis of plasmacytoma.  It indicated that the medical evidence failed to show he had a disability of the right hip due to active military service.  The RO observed that service connection could be granted for a disease or injury which resulted from a service-connected disability or was aggravated thereby.  It stated that the evidence did not show that the right hip condition was related to the service-connected condition of chronic right knee strain s/p arthroscopy, nor was there any evidence of this disability during military service. 

Evidence available to the RO at the time of the prior denial included service and VA treatment records and the Veteran's beliefs that his right hip problems were associated with his service-connected right knee disorder.   

Evidence added to the record subsequent to the October 2009 denial includes VA treatment records, to include the results of VA examinations, and the testimony of the Veteran at his January 2018 hearing.  The treatment records associated with the claims folder demonstrate a continued worsening of the Veteran's right hip and right knee symptoms and the Veteran's in-depth testimony as to his beliefs of the how his right hip disorder is related to his right knee disorder, to include additional problems with the hip as a result of the Veteran's right knee giving way.  

The newly received evidence relates to previously unestablished elements of the claim of a current disability and a possible link between the current disability and service by way of a service-connected disability, and provides a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For these reasons, the Board finds that the evidence received since the October 2009 determination is new and material to reopen the claim of service connection for a right hip disorder.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.  The reopened issue will be addressed in the remand section below.

Bilateral Ankle Disorder

The RO denied service connection for a bilateral ankle disorder in an October 2009 rating determination.  In denying service connection, the RO noted that service connection may be granted for a disability which began in military service or was caused by some event or experience in service.  It observed that service records included a treatment record for a left ankle sprain in 1983.  It observed that the examination conducted at the time of the Veteran's release from active military service failed to show chronic disability.  The RO noted that a disability which began in service or was caused by some event in service had to be considered "chronic" before service connection could be granted.  It indicated that although there was a record of treatment in service for bilateral ankle condition, no permanent residual or chronic disability subject to service connection was shown by the service treatment records or demonstrated by evidence following service.  Therefore, service connection for bilateral ankle condition was denied.  The RO further noted that medical treatment records from the VA Medical Center included medical evidence the joint pain was likely due to diagnosis of plasmacytoma.  It indicated that no medical evidence had been provided showing the Veteran was currently being treated for bilateral ankle condition that was related to active military service.  The RO further observed that service connection could be granted for a disease or injury which resulted from a service-connected disability or was aggravated thereby.  It indicated that the evidence did not show that the bilateral ankle condition was related to the service-connected condition of chronic right knee strain s/p arthroscopy, nor was there any evidence of this disability during military service. 

Evidence available to the RO at the time of the prior denial included service and VA treatment records and the Veteran's beliefs that his ankle problems were associated with his service-connected right knee disorder.   

Evidence added to the record subsequent to the October 2009 denial includes VA treatment records, to include a March 2016 VA medical opinion, and the testimony of the Veteran at his January 2018 hearing.  

The treatment records associated with the claim folder demonstrate a continued worsening of the Veteran's ankle symptoms and the Veteran's in-depth testimony as to his beliefs of the how his ankle problems are related to his service-connected  right knee disorder, to include additional problems with the ankles as a result of the Veteran's worsening right knee problems, including having to use a cane due to loss of balance and the use of a sleeve on his ankles to prevent them from turning and twisting on him.  The Board does note that the March 2016 VA examiner indicated that the Veteran's ankle disorders were not caused by his service-connected right knee disorder but did not address the question of aggravation.  

The newly received evidence relates to previously unestablished elements of the claim of a current disability and a possible link between the current disability and service by way of a service-connected disability, and provides a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For these reasons, the Board finds that the evidence received since the October 2009 determination is new and material to reopen the claim of service connection for a bilateral ankle disorder.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.  The reopened issue will be addressed in the remand section below.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, at 448 (1995) (holding that service connection on a secondary basis requires evidence sufficient to show that the current disability was caused or aggravated by a service-connected disability).  To establish secondary service connection, the law states that there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between a service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Degenerative arthritis is considered a chronic disease for the purpose of applying 38 C.F.R. § 3.309(a).  Therefore, 38 C.F.R. § 3.303(b) applies to the Veteran's claims.

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000). 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record. 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).

Right Shoulder

The Board finds that the weight of the evidence shows that no right shoulder disorder injury or disease occurred during service, and no chronic symptoms of right shoulder problems manifested during service.  The service treatment records show no complaint of, diagnosis of, or treatment for right shoulder problems.  During the October 1988 discharge medical examination, normal findings were reported for the upper extremities, with no notation of right shoulder problems.  The service treatment records, which are complete, show no right shoulder problems or symptoms of right shoulder problems during service.  Such conditions would have ordinarily been recorded during service because the upper extremities were evaluated during service.  The Board finds that the weight of the evidence demonstrates that there were no "chronic" symptoms of right shoulder problems during service.  

As to the Veteran's reports that he has had right shoulder problems since service, the Board finds that the contemporaneous evidence shows that the Veteran did not report right shoulder problems in service.  Moreover, on his initial application for compensation, received in August 1999, the Veteran did not report having right shoulder problems.  This suggests to the Board that there were no right shoulder  problems at that time.  While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that the Veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In other words, the Veteran demonstrated that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for right shoulder problems at the time of the August 1999 application for benefits, when viewed in the context of his action regarding other claims for compensation, may reasonably be interpreted as indicative of the Veteran's belief that he did not suffer from right shoulder problems since service, or the lack of right shoulder symptomatology at the time he filed the claim, or both.  Right shoulder problems were first reported in 2008.  This contemporaneous evidence outweighs and is more probative than are his assertions voiced years later and in connection with a claim for disability benefits.  The above evidence is more probative than are his assertions, voiced well beyond his period of service, that any claimed right shoulder disorders are related to his period of service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by a veteran).  See also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).  For these reasons, the Board concludes that the assertions of right shoulder problems in service and since service are not credible.

The Board next finds that the weight of the evidence is against a finding that symptoms of right shoulder problems continuously manifested since service, including to a degree of ten percent disabling within one year of service separation.  The earliest evidence of right shoulder problems reflected in the evidence of record is shown in 2008, approximately twenty years after service separation.  The absence of post-service findings of, diagnosis of, or treatment for right shoulder problems for twenty years after service separation is one factor that tends to weigh against a finding of right shoulder problems in service or continuous symptoms after service separation, including to a compensable degree within the first post-service year.  

Insomuch as the Veteran has attempted to establish a continuity of symptomatology or nexus through his own lay assertions, the Board finds that the etiology of degenerative joint disease falls outside the realm of common knowledge of a layperson and the Veteran is, thus, not competent to provide evidence on the issue of causation. See Jandreau, 492 F.3d 1372, 1377 n.4.  Opinions as to causation involve making findings based on medical knowledge and clinical testing results.  The evidence does not show clinical documentation of right shoulder problems/degenerative joint disease until many years after service.  Consequently, the Veteran's opinion that purports to establish continuity of symptomatology or relate any current right shoulder problems to active service is of no probative value. 

Because the record does not show right shoulder problems, to include degenerative joint disease in service, continuous symptoms of right shoulder problems since service, degenerative joint disease manifested to a compensable degree within one year of service separation, or right shoulder problems otherwise related to service, direct and presumptive service connection for a right shoulder disorder, to include degenerative joint disease, may not be established.  38 C.F.R. §§ 3.303, 3.307, 3.309.

Next, service connection may be granted when the evidence establishes a medical nexus between a claimed disability and service.  In the current case, the Veteran has not submitted competent or probative medical evidence specifically indicating that his current right shoulder/degenerative joint disease is related to his period of service.  In contrast, a November 2015 VA examiner specifically indicated that the condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner indicated that the service treatment records were silent regarding a right shoulder condition following a fall in 1984.  The separation exam was negative for a right shoulder condition.  There were no medical treatment records relative to a right shoulder problem until 2008, when the Veteran asked the VA primary care to send him to orthopedics.  However, he only reported right knee pain to the orthopedist.  The examiner noted that given his former occupation as a nursing assistant and deliveryman of critical care hospital beds, it was more likely than not that his right shoulder condition was related to his former occupations.  The examiner noted that current x-rays showed mild degenerative changes on both shoulders, which was indicative of arthritis due to normal aging in a 57 year old male and his former occupations.  This opinion was rendered following a thorough examination of the Veteran and a comprehensive review of the file.  The examiner provided detailed rationale to support the opinion.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or misstated any relevant fact.  Therefore, the Board finds the opinion to be of great probative value regarding whether the Veteran's claimed right shoulder disorder is etiologically related to his period of service.

Given the foregoing, the claim for service connection for a right shoulder disorder, to include degenerative joint disease, on a direct and presumptive basis must be denied.  As the weight of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Right Elbow

The Board finds that the weight of the evidence shows that no right elbow disorder or disease occurred during service, and no chronic symptoms of right elbow  problems manifested during service.  Service treatment records show that in October 1987, the Veteran complained of pain and swelling in the right elbow with no history of trauma.  X-rays taken at that time revealed normal findings.  There were no other reports or findings of right elbow problems in service.  During the October 1988 discharge medical examination, normal findings were reported for the upper extremities, with no notation of right elbow problems.  The Board finds that the weight of the evidence demonstrates that there were no "chronic" symptoms of right elbow problems during service.  

As to the Veteran's reports that he has had right elbow problems since service, the Board finds that the contemporaneous evidence shows that while the Veteran was treated for an elbow problem, there were no other reports in service, including at the time of his separation examination.  Moreover, on his initial application for compensation, received in August 1999, the Veteran did not report having right elbow problems.  This suggests to the Board that there were no right elbow problems at that time.  While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that the Veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In other words, the Veteran demonstrated that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for right elbow problems at the time of the August 1999 application for benefits, when viewed in the context of his action regarding other claims for compensation, may reasonably be interpreted as indicative of the Veteran's belief that he did not suffer from right elbow problems since service, or the lack of right elbow symptomatology at the time he filed the claim, or both.  Right elbow problems were first reported in 2007.  This contemporaneous evidence outweighs and is more probative than are his assertions voiced years later and in connection with a claim for disability benefits.  The above evidence is more probative than are his assertions, voiced well beyond his period of service, that any claimed right elbow disorder is related to his period of service.  For these reasons, the Board concludes that the assertions of right elbow problems in service and since service are not credible.

The Board next finds that the weight of the evidence is against a finding that symptoms of right elbow problems continuously manifested since service, including to a degree of ten percent disabling within one year of service separation.  The earliest evidence of right shoulder problems reflected in the evidence of record is shown in 2007, approximately nineteen years after service separation.  The absence of post-service findings of, diagnosis of, or treatment for right elbow problems for nineteen years after service separation is one factor that tends to weigh against a finding of right elbow problems in service or continuous symptoms after service separation, including to a compensable degree within the first post-service year.  

Insomuch as the Veteran has attempted to establish a continuity of symptomatology or nexus through his own lay assertions, the Board finds that the etiology of degenerative joint disease falls outside the realm of common knowledge of a layperson and the Veteran is, thus, not competent to provide evidence on the issue of causation.  Opinions as to causation involve making findings based on medical knowledge and clinical testing results.  The evidence does not show clinical documentation of right elbow problems/degenerative joint disease until many years after service.  Consequently, the Veteran's opinion that purports to establish continuity of symptomatology or relate any current right elbow problems to active service is of no probative value. 

Because the record does not show right elbow problems, to include degenerative joint disease in service, continuous symptoms of right elbow problems since service, degenerative joint disease manifested to a compensable degree within one year of service separation, or right elbow problems otherwise related to service, direct and presumptive service connection for a right elbow disorder, to include degenerative joint disease may not be established.  38 C.F.R. §§ 3.303, 3.307, 3.309.

Next, service connection may be granted when the evidence establishes a medical nexus between a claimed disability and service.  In the current case, the Veteran has not submitted competent or probative medical evidence specifically indicating that his current right elbow disorder/degenerative joint disease is related to his period of service.  In contrast, a November 2015 VA examiner specifically indicated that the condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner indicated that service treatment records reflected that the Veteran was treated for a right medial elbow condition in 1987, and that by separation, it had resolved as he had no residuals at that time.  Currently, he had symptoms of right lateral epicondylitis which was a new and separate condition from the condition he was treated for in 1987.  Current x-rays showed symmetrical bilateral medial elbow degenerative changes consistent with normal aging and a right small olecranon enthesophyte, consistent with his right hand dominance.  This opinion was rendered following a thorough examination of the Veteran and a comprehensive review of the file.  The examiner provided detailed rationale to support the opinion.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or misstated any relevant fact.  Therefore, the Board finds the opinion to be of great probative value regarding whether the Veteran's claimed right elbow disorder is etiologically related to his period of service.

Given the foregoing, the claim for service connection for a right elbow disorder, to include degenerative joint disease, on a direct and presumptive basis must be denied.  As the weight of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Right Hand

The Board finds that the weight of the evidence shows that no right hand disorder or disease occurred during service, and no chronic symptoms of right hand problems manifested during service.  Service treatment records show that in May 1983 a tank track fell onto the Veteran's right thumb; however, there was no swelling or limited motion, and the noted impression was a bruise.  There were no other reports or findings of right hand problems in service.  During the October 1988 discharge medical examination, normal findings were reported for the upper extremities, with no notation of right hand problems.  The Board finds that the weight of the evidence demonstrates that there were no "chronic" symptoms of right hand problems during service.  

As to the Veteran's reports that he has had right hand problems since service, the Board finds that the contemporaneous evidence shows that while the Veteran was treated for a hand problem, there were no other reports in service, including at the time of his separation examination.  Moreover, on his initial application for compensation, received in August 1999, the Veteran did not report having right hand problems.  This suggests to the Board that there were no right hand problems at that time.  While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that the Veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In other words, the Veteran demonstrated that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for right hand problems at the time of the August 1999 application for benefits, when viewed in the context of his action regarding other claims for compensation, may reasonably be interpreted as indicative of the Veteran's belief that he did not suffer from right hand problems since service, or the lack of right hand symptomatology at the time he filed the claim, or both.  Right hand problems were first reported in 2007.  This contemporaneous evidence outweighs and is more probative than are his assertions voiced years later and in connection with a claim for disability benefits.  The above evidence is more probative than are his assertions, voiced well beyond his period of service, that any claimed right hand  disorders are related to his period of service.  For these reasons, the Board concludes that the assertions of right hand problems in service and since service are not credible.

The Board next finds that the weight of the evidence is against a finding that symptoms of right hand problems continuously manifested since service, including to a degree of ten percent disabling within one year of service separation.  The earliest evidence of right hand problems reflected in the evidence of record is shown in 2007, approximately nineteen years after service separation, with a diagnosis of mild degenerative joint disease of the first interphalangeal joint in 2008.  The absence of post-service findings of, diagnosis of, or treatment for right hand problems for nineteen years after service separation is one factor that tends to weigh against a finding of right hand problems in service or continuous symptoms after service separation, including to a compensable degree within the first post-service year.  

Insomuch as the Veteran has attempted to establish a continuity of symptomatology or nexus through his own lay assertions, the Board finds that the etiology of degenerative joint disease falls outside the realm of common knowledge of a layperson and the Veteran is, thus, not competent to provide evidence on the issue of causation.  Opinions as to causation involve making findings based on medical knowledge and clinical testing results.  The evidence does not show clinical documentation of right hand problems/degenerative joint disease until many years after service.  Consequently, the Veteran's opinion that purports to establish continuity of symptomatology or relate any current right hand problems to active service is of no probative value. 

Because the record does not show right hand problems, to include degenerative joint disease in service, continuous symptoms of right hand problems since service, degenerative joint disease manifested to a compensable degree within one year of service separation, or right hand problems otherwise related to service, direct and presumptive service connection for a right hand disorder, to include degenerative joint disease, may not be established.  38 C.F.R. §§ 3.303, 3.307, 3.309.

Next, service connection may be granted when the evidence establishes a medical nexus between a claimed disability and service.  In the current case, the Veteran has not submitted competent or probative medical evidence specifically indicating that his current right hand disorder/degenerative joint disease is related to his period of service.  In contrast, a November 2015 VA examiner specifically opined that the condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner indicated that service treatment records reflected that the Veteran had a contusion to the right index finger and thumb in 1983 and that the hand was not involved in the 1984 fall, as he sustained a right wrist sprain.  She observed that there were no findings relative to the hand at separation.  She noted that the Veteran requested an orthopedic consult regarding his hand in 2008; however, at that appointment, he only complained of the right knee.  She noted that the current examination and x-rays of both hands were normal.  This opinion was rendered following a thorough examination of the Veteran and a comprehensive review of the file.  The examiner provided detailed rationale to support the opinion.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or misstated any relevant fact.  Therefore, the Board finds the opinion to be of great probative value regarding whether the Veteran's claimed right hand disorder is etiologically related to his period of service.

Given the foregoing, the claim for service connection for a right hand disorder, to include degenerative joint disease, on a direct and presumptive basis must be denied.  As the weight of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been received, the petition to reopen the previously denied claim of service connection for a bilateral ankle condition, as secondary to the service-connected right knee disability, is granted. 

New and material evidence having been received, the petition to reopen the previously denied claim of service connection for a right hip condition, as secondary to the service-connected right knee disability, is granted. 

Service connection for residuals of a right shoulder injury/right shoulder disorder is denied.  

Service connection for a right elbow disorder is denied. 

Service connection for a right hand disorder is denied. 


REMAND

As it relates to the newly reopened claims of service connection for bilateral ankle and right hip disorders and the claim of service connection for a lumbar spine disorder, the Board notes that service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, at 448 (1995) (holding that service connection on a secondary basis requires evidence sufficient to show that the current disability was caused or aggravated by a service-connected disability).  To establish secondary service connection, the law states that there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between a service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

As it relates to the above claimed disorders, the Board notes that while opinions were obtained with regard to the ankle and lumbar spine disorders and their relationship, if any, to the Veteran's service-connected right knee disorder, the examiners did not address the question of aggravation by the service-connected right knee disorder.  As to the right hip disorder, an opinion has not been obtained as to the relationship between any current right hip disorder and Veteran's service-connected right knee disorder, to include by way of aggravation.  Where the Board makes a decision based on an examination report that does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

The Veteran has asserted that VA providers were negligent in prescribing psychiatric medications which resulted in the additional disability of DM.  The Veteran asserts that he is therefore entitled to VA compensation benefits under 38 U.S.C. § 1151 on these grounds. 

Under certain circumstances, VA provides compensation for additional disability resulting from VA medical treatment in the same manner as if such disability were service-connected.  See 38 U.S.C. § 1151 (West 2014).  For a claimant to qualify for such compensation, the additional disability must not be the result of the veteran's willful misconduct, and such disability must be caused by hospital care, medical or surgical treatment, or examination furnished to the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility.  38 U.S.C. § 1151 (a).  For a claimant to be entitled to compensation when additional disability is caused by VA hospital care, medical or surgical treatment, or examination, the proximate cause of the additional disability must be: (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the care, treatment, or examination; or (B) an event not reasonably foreseeable.  38 U.S.C. § 1151(a)(1); 38 C.F.R. § 3.361 (2017).  To date, an opinion has not been obtained.  

In an April 2013 rating determination, the RO denied service connection for plasmacytoma (also claimed as multiple myeloma) on a new and material basis.  In a May 2013 statement in support of claim, the Veteran noted the denial and submitted additional evidence asking that his claim be reconsidered.  The Board accepts this statement as a notice of disagreement.  A statement of the case has not been issued by the RO, and the claim must be remanded.  See Manlicon v. West, 12 Vet. App. 238 (1999).  After the RO has issued the statement of the case, the claim should be returned to the Board only if the Veteran perfects a timely appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain all outstanding VA and/or private treatment records related to the Veteran's outstanding claims.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified.

2.  If available, return the claims folder to the March 2016 VA examiner who provided the ankle opinion and its relationship to the Veteran's service-connected right knee disorder.  The examiner must review the claims file in conjunction with the examination.  

After a complete review of the claims folder, the examiner is requested to offer the following opinions:

Is it as likely as not (50 percent probability or greater) that any current ankle disorder is caused by the service-connected right knee disorder?

If not, is it at least as likely as not (50 percent probability or greater) that any current bilateral ankle disorder is aggravated by the service-connected right knee disorder?  If aggravation is found, to the extent that is possible, the examiner is requested to provide an opinion as to approximate baseline level of severity of the nonservice-connected disorder before the onset of aggravation.

Complete detailed rationale is requested for any opinion that is rendered.

3.  Schedule the Veteran for a VA examination to determine the etiology of any current right hip disorder.  All indicated tests and studies should be performed and all findings must be reported in detail.  The examiner must review the claims file in conjunction with the examination.  

The examiner is requested to offer the following opinions:

Is it as likely as not (50 percent probability or greater) that any current right hip disorder is caused by the service-connected right knee disorder?

If not, is it at least as likely as not (50 percent probability or greater) that any current right hip disorder is aggravated by the service-connected right knee disorder?  If aggravation is found, to the extent that is possible, the examiner is requested to provide an opinion as to approximate baseline level of severity of the nonservice-connected disorder before the onset of aggravation.

Complete detailed rationale is requested for any opinion that is rendered.

4.  If available return the claims folder to the April 2013 VA examiner who provided the lumbar spine disorder opinion and its relationship to the Veteran's service-connected right knee disorder.  The examiner must review the claims file in conjunction with the examination.  

After a complete review of the claims folder, the examiner is requested to offer the following opinions:

Is it as likely as not (50 percent probability or greater) that any current lumbar spine disorder is caused by the service-connected right knee disorder?

If not, is it at least as likely as not (50 percent probability or greater) that any current lumbar spine disorder is aggravated by the service-connected right knee disorder?  If aggravation is found, to the extent that is possible, the examiner is requested to provide an opinion as to approximate baseline level of severity of the nonservice-connected disorder before the onset of aggravation.

Complete detailed rationale is requested for any opinion that is rendered.

5.  Obtain a VA medical opinion as to the potential relationship between the Veteran's current DM and medications taken for his psychiatric disabilities.  

Following a complete review of the file, which should be noted in the report, the examiner is requested to provide the following opinions:  

a) Did the Veteran develop additional disability as a result medications taken with regard to his psychiatric difficulties.  In providing this opinion, state specifically whether the Veteran developed DM as a result of medications prescribed for psychiatric disorders.

(b) Provide an opinion as to whether the identified residuals are due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination.

(c) Provide an opinion as to whether the Veteran's development of the identified residuals was an event not reasonably foreseeable.  That is, was developing the identified residuals the type of risk that a reasonable health care provider would have disclosed in connection with informed consent procedures?

All findings and conclusions should be supported with complete rationale, and review of the file should be noted in the report.  If the reviewing clinician cannot provide the requested opinion without resorting to speculation, it must be so stated, and he or she must provide the reasons why an opinion would require speculation.

6.  The RO must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action must be undertaken before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  Issue a statement of the case (SOC) regarding the Veteran's claim of whether new and material evidence has been received to reopen the previously denied claim of service connection for plasmacytoma (also claimed as multiple myeloma).  The Veteran should be informed that a timely substantive appeal will be necessary to perfect an appeal to the Board concerning this claim.

8.  After completing all indicated development, readjudicate the remaining issues.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


